                       Case 5:20-cv-03639-EJD Document 43 Filed 08/04/20 Page 1 of 2




               1 CHRISTOPHER FROST (SBN 200336)
                 cfrost@eisnerlaw.com
               2 AMBER HENRY (SBN 247624)
                 ahenry@eisnerlaw.com
               3 ASHLEE N. LIN (SBN 275267)
                 alin@eisnerlaw.com
               4 ROSIE COLE (SBN 322185)
                 rcole@eisnerlaw.com
               5 EISNER, LLP
                 9601 Wilshire Blvd., 7th Floor
               6 Beverly Hills, California 90210
                 Telephone: (310) 855-3200
               7 Facsimile: (310) 855-3201

               8 Attorneys for Defendants Celestron Acquisition,
                 LLC; SW Technology Corp.; Corey Lee; David
               9 Anderson; and Joseph Lupica

              10                                  UNITED STATES DISTRICT COURT

              11                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

              12

              13 SIGURD MURPHY and KEITH UEHARA,                       Case No. 5:20-cv-04049-EJD
                 on behalf of themselves and all others
              14 similarly situated,                                   DEFENDANTS’ RESPONSE TO NOTICE
                                                                       OF NON-OPPOSITION FILED BY
              15                    Plaintiffs,                        MURPHY PLAINTIFFS
              16              v.
                                                                       Date: August 20, 2020
              17 CELESTRON ACQUISITION, LLC, et al.                    Time: 9:00 am
                                                                       Crtm: 4 – 5th FL
              18                    Defendants.

              19 DANIEL HIGHTOWER, on behalf of himself                Case No. 5:20-cv-03639-EJD
                 and all others similarly situated,
              20
                                 Plaintiffs,
              21
                         v.
              22
                 CELESTRON ACQUISITION, LLC, et al.
              23
                                 Defendants.
              24

              25

              26

              27

              28

EISNER, LLP        762861                                          1
                            DEFENDANTS’ RESPONSE TO NOTICE OF NON-OPPOSITION FILED BY MURPHY PLAINTIFFS
                       Case 5:20-cv-03639-EJD Document 43 Filed 08/04/20 Page 2 of 2




               1              Defendants Celestron Acquisition, LLC, SW Technology Corp, Corey Lee, David

               2 Anderson, and Joseph Lupica (“Defendants”) file this response to the Notice of Non-Opposition to

               3 Motion to Intervene filed by Plaintiffs Sigurd Murphy and Keith Uehara (the “Murphy

               4 Plaintiffs”).

               5              Contrary to the representations made by the Murphy Plaintiffs that Defendants do not

               6 oppose the request to intervene, on July 28, 2020, Defendants filed a Limited Opposition to the

               7 Murphy Plaintiffs’ Motion to Intervene in each of the Hightower and Murphy cases. (See

               8 Hightower v. Celestron Acquisition, LLC, et al., No. 5:20-cv-03639-EJD, ECF No. 33; Murphy, et

               9 al. v. Celestron Acquisition, LLC, et al., No. 5:20-cv-04049-EJD, ECF No. 18.) In that Limited

              10 Opposition, Defendants opposed specific relief requested in the Motion to Intervene, and

              11 consented only to intervention by the Murphy Plaintiffs for the sole purpose of opposing the

              12 Motion to Transfer. (Hightower, ECF No. 33; Murphy, ECF No. 18.)

              13              Defendants’ limited opposition to the Motion to Intervene is set forth in full in the

              14 previously-filed Limited Opposition. Accordingly, Defendants respectfully request that the Court

              15 disregard the Murphy Plaintiffs’ Notice of Non-Opposition, and consider Defendants’ filing as a

              16 more accurate representation of Defendants’ position.

              17

              18

              19 DATED: August 4, 2020                                 EISNER, LLP

              20

              21                                                 By: /s/ Christopher Frost
              22                                                     CHRISTOPHER FROST

              23                                                       Attorneys for Defendants Celestron Acquisition,
                                                                       LLC; SW Technology Corp.; Corey Lee; David
              24                                                       Anderson; and Joseph Lupica
              25

              26

              27

              28

EISNER, LLP        762861                                               2
                            DEFENDANTS’ RESPONSE TO NOTICE OF NON-OPPOSITION FILED BY MURPHY PLAINTIFFS
